Citation Nr: 0312811	
Decision Date: 06/13/03    Archive Date: 06/16/03

DOCKET NO.  00-04 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for bilateral knee 
disability, to include status post bilateral knee 
replacements as secondary to service-connected low back 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from April 1955 to June 
1959 with subsequent service in the Missouri Army National 
Guard.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.

In a March 2001 decision, the Board reopened the veteran's 
claim for service connection for a bilateral knee disorder 
and remanded the claim to the RO for additional development.  

In February 2003, the Board took additional development with 
respect to the veteran's claim, to include an additional VA 
examination.  

In a statement, submitted by the veteran to the RO, dated in 
October 2002, the veteran withdrew his claims for an 
increased evaluation for service-connected low back 
disability and entitlement to service connection for 
bilateral hearing loss.   Therefore, the only issue remaining 
in appellate status is the one listed on the front page of 
this decision. 


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim, and has obtained and fully developed 
all evidence necessary for the equitable disposition of the 
claim.

2.  Bilateral knee disability, diagnosed as rheumatoid 
arthritis of the knees, was chronically worsened by service-
connected low back disability.


CONCLUSION OF LAW

Bilateral knee disability, diagnosed as rheumatoid arthritis 
of the knees, is proximately due to or the result of service-
connected low back disability.  
38 U.S.C.A. §§ 1131, 5103, 5103A, 5107(b) (West 2002); 38 
C.F.R. §3.310(a) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

On November 9, 2000, during the pendency of the this appeal, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, and 5126 (West 2002)).  VCAA includes an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence necessary to substantiate a claim 
for VA benefits and which evidence, if any, the veteran is 
expected to obtain and submit, and which evidence will be 
retrieved by VA.  See 38 U.S.C.A. § 5103(a) and (b) (West 
2002).  Also see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  VCAA is applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. 5107.  See also Karnas v. Derwinski, 1 
Vet. App. 308 (1991).  

VA issued regulations to implement the VCAA in August 2001.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which was effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. 
§ 3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 45,629.  
Accordingly, in general where the record demonstrates that 
the statutory mandates have been satisfied, the regulatory 
provisions likewise are satisfied.  

With respect to notice, the appellant was informed of the 
evidence needed to substantiate the claim, and he was advised 
of VA assistance in the development of his claim in a March 
2001 Board remand, an October 2001 letter from the RO to the 
veteran, and in an October 2002 supplemental statement of the 
case.  See Quartuccio v. Principi, No. 01-997 (U.S. Vet App. 
June 19, 2002).  In light of the determination contained 
herein, additional development in this regard would serve no 
useful purpose.  A remand is inappropriate where there is no 
possibility of any benefit flowing to the veteran.  Soyini v. 
Derwinski, 1 Vet. App. 540 (1991).

With regard to the duty to assist, the VCAA provides that VA 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate a claim for VA 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  In a 
Report of Contact, dated in April 2002, it was noted that the 
veteran had indicated to the RO that there were no additional 
medical records to be submitted on behalf of his claim.  The 
law also provides that the assistance provided by VA shall 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain 
sufficient medical evidence for VA to make a decision on the 
claim.  As indicated in the introduction section of this 
decision, in February 2003, the Board took additional 
development with respect to the veteran's claim, to include 
an additional VA examination.  The VA examination was 
conducted in April 2003.  Finally, in light of the award of 
service connection for bilateral knee disability as secondary 
to the service-connected low back disability in the decision 
below, there is no prejudice to the veteran in proceeding to 
consider the claim on the merits.  See Bernard v. Brown, 4 
Vet. App. 384, 393-394 (1993).

Applicable Law and Regulations

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2002).  

Where a veteran served 90 days or more during a period of 
war, and arthritis  becomes manifest to a degree of 10 
percent or more within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in or aggravated by service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 38 C.F.R. § 
3.309 (2002); 67 Fed. Reg. 67792-677793 (Nov. 7, 2002) (to be 
codified in pertinent part at 38 C.F.R. § 3.307). 

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. 38 C.F.R. § 3.310(a). Additional disability 
resulting from the aggravation of a nonservice-connected 
disability by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a); Allen v. Brown, 7 
Vet. App. 439, 448 (1995) (en banc).

Factual Background

Service medical records reflect, the veteran had a cyst of 
the right knee in September 1958; otherwise, the records are 
entirely negative for any clinical evidence of a bilateral 
knee disability.  A report of an April 1959 examination for 
separation from service reflects that the veteran's lower 
extremities were normal.  An April 1959 Report of Medical 
History reflects that the veteran's denied having a "trick" 
or locked knee.  An April 1975 enlistment examination report 
for the Missouri Army National Guard reflects that the 
veteran's lower extremities were normal.  An April 1975 
Report of Medical History for the Missouri Army National 
Guard reflects that the veteran denied having a "trick" or 
locked knee.  

Post-service private and VA treatment and examination 
reports, dating from June 1968 to April 2003 are of record.  
The first post-service treatment for a bilateral knee 
disability was when the veteran was seen in August 1984 by S. 
V., M.D..  At that time, the veteran complained of discomfort 
in both knees, with the right side more than the left.  Dr. 
S.V. related that the veteran was an electrician and that he 
spent a considerable amount of time working in a stooped 
position.  After a physical evaluation of the veteran, an 
impression of probable early degenerative arthritis versus 
meniscal degenerative injury was recorded.  The veteran was 
prescribed medication and an arthogram was recommended if his 
knees did not improve. When seen for a follow-up appointment 
by Dr. S. V. in September 1984, it was noted that the 
veteran's knees had improved considerably.  

When seen by R. R., M.D., in January and February 1986, the 
veteran complained of pain along the knee joints.  In January 
1986, a diagnosis of patellar tendonitis possibly secondary 
to a small detached fiber of the patellar tendon from the 
inferior border of the patella was recorded.  When seen in 
February 1986, Dr. R. R. indicated that the veteran might 
have had a systemic arthritic problem and he referred the 
veteran to another physician.  When the veteran returned to 
see Dr. R. R. in April 1988, it was reported that the veteran 
had received a diagnosis of rheumatoid arthritis.  X-rays of 
the veteran's knee, performed in April 1988, revealed 
patellofemoral arthritis.  The veteran was scheduled for an 
arthogram.  When seen in November 1988 by R. R., M.D., the 
veteran was noted to have been limping because of his 
"knee."  Dr. R. R. reported that a rheumatology 
intervention was probably necessary in order to control the 
veteran's arthritis and that he would need a left knee 
replacement.  In January 1989, Dr. R. R. indicated that the 
veteran's arthritis was well under control with intra-
muscular gold shots.  

During a September 1995 VA orthopedic examination, the 
veteran reported having undergone left and right knee total 
knee replacements about seven and two years ago, 
respectively.  The veteran indicated that he had developed 
arthritis in his back which had traveled to his knees.  He 
reported that he had been given the diagnosis of rheumatoid 
arthritis and that he had received "gold shots."  After a 
physical evaluation of the veteran, a diagnosis of total knee 
replacement, bilaterally, by history secondary to rheumatoid 
arthritis was entered by the examiner.  The examiner 
concluded that the veteran had back strain, which had been 
diagnosed in the service secondary to an injury, and which 
was post-traumatic arthritis.  The examiner indicated that if 
there was any arthritis in the back, it was not the kind of 
arthritis that traveled.  Therefore, any back strain, or any 
post-traumatic event on the lumbosacral spine area was not 
the reason for the veteran developing rheumatoid arthritis.  

In a report, dated in May 1999, R. R. M.D., indicated that 
the veteran suffered from arthritis in many joints, to 
include his back.  It was the opinion of R. R., M.D., that 
the long-standing arthritis that the veteran had, had caused 
increased wear and tear on his knees because he had to use 
his knees differently and that that had resulted at least, in 
a partial degree, to an early need for bilateral total knee 
replacements.  

A July 1999 VA examination report reflects that the 
examination was performed by a physician credentialed as a 
Master of Public Health.  The veteran reported having a 
history of right and left knee replacements approximately 
five to ten years ago, respectively.  The examiner reported 
that the veteran was on medical disability and had retired 
from his job as an electrician because of his knee problems.  
After a physical evaluation of the veteran, a diagnosis of 
rheumatoid arthritis of both knees was recorded by the 
examiner.  In conclusion, the examiner reported that the 
conditions affecting the veteran's knees were more likely 
than not the effect of rheumatoid arthritis, which was not a 
consequence of a traumatic injury to the back.  

When seen by P. M., M.D., in February 2000, the veteran was 
found to have had swelling in his left knee.  Dr. M noted 
that the veteran wanted to have the "knee" revised but he 
told the appellant that an arthroscopy would have to be 
performed first.  

In statements, submitted by R. R., M.D., and B. C., M.D., 
dated in June 2000 and February 2001, respectively, it was 
reported than the veteran suffered advanced arthritis in both 
of his knees and that he had undergone two prior total knee 
replacements.  It was also noted that the most recent 
revision of a left total knee replacement had been performed 
in March 2000.  It was the opinion of Dr. C that the veteran 
was disabled due to arthritis and that he should not return 
to work.

When examined by VA for his spine in June 2002, it was noted 
that the examiner had reviewed the claims file.  The veteran 
reported an onset of knee pain for the previous twenty-seven 
years which was noted by the examiner to have corresponded 
with a letter from a private physician, dated in 1984.  The 
veteran stated that he had had received "gold shots" for 
his knees.  The veteran reported having undergone an 
arthroscopy of his left knee in 1983, a total left knee 
arthoplasty in 1985 and a "revision" in 2000.  A total 
right knee arthoplasty was performed in 1990.  After a 
physical evaluation of the veteran, the diagnoses included 
status-post total knee arthoplasties, bilaterally, with 
revision of the left knee, and rheumatoid arthritis of both 
knees.  

The VA examiner concluded in June 2002 that there were two 
separate and distinct diagnoses and problems, the veteran's 
spine and knees.  The examiner indicated that the veteran's 
work activity was likely related to the onset of knee pain, 
as reported in 1984.  The VA examiner noted that none of the 
veteran's private physicians, with the exception of a brief 
letter written by Dr. R. R. in 1999, had discussed the 
relationship between the veteran's lumbar spine and his 
knees.  It was the opinion of the VA examiner that there was 
no etiological relationship between the veteran's lumbar 
strain and subsequent development of degenerative disk 
disease of the lumbar spine and knees.  In addition, the 
veteran's knee condition was more likely than not to be 
related to the history of rheumatoid arthritis.  The examiner 
indicated that he had reviewed the 1999 opinion of Dr. R. R. 
and prior VA and private treatment reports.  

In April 2003, the veteran was examined by the same VA 
physician who had performed the June 2002 VA examination.  
The VA examiner once again reviewed the veteran's claims 
file.  The examiner indicated that he was not making any 
corrections with respect to his opinion rendered in June 
2002.  However, it was his opinion that it was more likely 
than not that there was an aggravation or chronic worsening 
of the veteran's bilateral knee disability (rheumatoid 
arthritis), which had been brought on by the service-
connected low back disability.  In making the foregoing 
conclusion, the VA examiner indicated that a chronic back 
disability could cause an individual to use his knees 
differently (i.e., to bend, twist and move differently).  
Hence, it was possible and more likely than not that the 
veteran's knee condition was aggravated or chronically 
worsened by the back disability.  The examiner further 
commented that the degree of bilateral knee disability, which 
would not be present but for the service-connected back 
disability was ten percent.  The examiner related that his 
opinion could be reconciled with the May 1999 opinion of R. 
R., M.D., wherein it was concluded that the veteran's need 
for bilateral knee replacement was brought on by his 
longstanding arthritis of the back " at least to a partial 
degree."  The VA examiner noted his 10 percent evaluation 
was akin to the partial degree opinion rendered by Dr. R. R 
in May 1999.

Analysis

The Board has thoroughly reviewed the medical evidence of 
record and concludes that the evidence supports a finding 
that the veteran's bilateral knee rheumatoid arthritis is 
aggravated by the service-connected low back disability.  In 
reaching the foregoing conclusion, the Board observes that 
service medical records do not document this disability, and 
that arthritis of the knees was initially manifested years 
after discharge from service.  Furthermore, post-service 
treatment records and VA examination reports do not relate 
the veteran's bilateral knee disability to service. 

However, the VA physician who examined the veteran in both 
June 2002 and April 2003 reviewed the veteran's pertinent 
medical history and opined that the veteran's bilateral knee 
rheumatoid arthritis had been aggravated by the service-
connected low back disability.  The VA examiner rendered this 
opinion based upon the clinical evidence of record.  The VA 
examiner also provided rationale for his opinion, noting that 
symptoms resulting from the back disability could cause an 
individual to use his knees differently (i.e., to bend, twist 
and move differently).  In addition, the VA examiner noted 
that his opinion could be reconciled with the May 1999 
statement of Dr. R. R., in which it was indicated that "at 
least to a partial degree" the need for bilateral knee 
replacements was brought on by the veteran's longstanding 
arthritis of the back.  In light of the foregoing, the Board 
has found the opinion of the VA examiner in April 2003 to be 
persuasive.  Therefore, the Board concludes that service 
connection is warranted for bilateral knee rheumatoid 
arthritis on a secondary basis. 



ORDER

Entitlement to service connection for bilateral knee 
disability, diagnosed as rheumatoid arthritis, is granted.



		
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

